PER CURIAM.
Petitioner seeks reversal of the final order of the Florida Division of Administrative Hearings of October 29,1976, that held petitioner’s Administrative Directive Number 19 to be a rule within the purview of Section 120.52(14), Florida Statutes (1975). The provisions of the directive come within the operation of Section 120.52, Florida Statutes. It was not adopted as a rule as required, and is therefore void. The constitutional measurement or applications of the directive is not properly before the court.
The petition is denied.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.